MARKEY, Chief Judge,
dissenting.
The issue of whether CROWN had lost trademark significance was, in my view, tried by the parties. If it weren’t, this court has no business dealing with it.
The board neither mentioned nor applied an “exclusivity” standard. Erecting and destroying that strawman serves no useful purpose. The sole issue is whether WPML is entitled to retain its registration. The board noted the extent of CWC’s use and held WPML’s registration inconsistent therewith. In this case, one who orders CROWN wallpaper cannot possibly be assured of getting or avoiding wallpaper of one expected quality. Hence CROWN has lost all trademark significance. That circumstance is due to WPML’s acts of omission. 15 U.S.C. § 1145(b). Its registration has in this case become an empty shell. Allowing registrants to retain registrations, while taking no action against years of adverse use of an identical mark on identical goods, demeans and degrades the register. I would affirm.